DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2021 was filed after the mailing date of the Final Action on 2/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The crossed out references lack inventor name and/or a valid date and thus have not been considered.
Terminal Disclaimer
The terminal disclaimer filed on 7/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,835,307 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 11-18 and 20-25 are allowed over the prior art of record and those cited in the IDS dated 7/9/2021.
The closest prior art of record is Govari (US Pub. No. 2009/0138007). Govari teaches the claimed invention in a whole except for “the flexible circuit comprising a resistor, a capacitor, an inductor, and a series of substrate layers that are flexible enough to bend or twist, the series of substrate layers spanning the entirety of the flexible circuit: a plurality of sensors positioned on the flexible circuit within the shaft assembly and configured to determine a distance away from one or more of the plurality of magnets; and a processor communicatively coupled to the plurality of sensors, wherein the processor is configured to: measure a change in distances between the plurality of sensors and the one or more of the plurality of magnets after a component of the surgical instrument moves with respect to the flexible circuit on which the plurality of sensors are positioned, using the plurality of sensors, wherein the component comprises a portion of the shaft assembly having the plurality of magnets” as claimed in claim 11 and “changing, by the surgical instrument, a position in a first component of the surgical instrument relative to a second component of the surgical instrument, wherein the first component comprises a portion of the shaft assembly having the plurality of magnets and the second component comprises a portion of the flexible circuit on which the plurality of sensors are positioned; and in response, determining, by the processor, a three dimensional change in position of the surgical instrument by computing a three dimensional change in position of the one or more magnets, using the change in the distances determined by the one or more plurality of sensors, wherein the shaft assembly comprises an articulation joint and the shaft assembly is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        



/K.A.V/Examiner, Art Unit 3794